



EXHIBIT 10.01
SHARE ACQUISITION AND RESTRICTION AGREEMENT
This Share Acquisition and Restriction Agreement (this “Agreement”) is made by
and between Thomas J. Reilly (“Reilly”) and Cloudera, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”) and is effective as of the date it is signed by the Parties (the
“Effective Date”).
RECITALS
WHEREAS, Reilly recently announced his departure as Chief Executive Officer
(“CEO”), employee, and member of the Board of Directors (the “Board”) of the
Company, effective as of July 31, 2019, and entered into that certain Executive
Transition Agreement with the Company dated June 5, 2019 (the “Transition
Agreement”);
WHEREAS, Reilly and Company support Reilly’s continued investment in the
Company; and
WHEREAS, in connection therewith Reilly desires to undertake certain
acquisitions of shares and certain transfer restrictions.
NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Reilly hereby agree as follows:
COVENANTS
1.Open Market Purchase; Minimum Holding Period. Reilly agrees that, not later
than forty (40) trading days following the next opening of the trading window
under the Company’s Insider Trading Policy following widespread public
announcement of the Company’s operating results for the quarter ended July 31,
2019, he will acquire at least $5.0 million of shares of the Company’s common
stock through open market purchases (each such share a “Publicly Acquired
Share”), consistent with Rule 10b‑18 promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). Reilly further agrees that he will
not Dispose (as defined below) of any Publicly Acquired Share until at least one
year has elapsed following the acquisition thereof.
2.Reacquisition of Option Shares; Minimum Holding Period. Reilly agrees that,
not later than five (5) trading days following the Effective Date, he will
complete the steps required of him under the previously identified option
rescission administrative procedure, dated July 31, 2019 (the “Procedure”)
necessary to rescind the net exercises effective June 6 and 7, 2019 of the
option for 7,304,755 shares at an exercise price of $3.21 per share originally
granted on June 28, 2013 (the “Option”), which net exercises had resulted in the
forfeiture of 5,905,597 shares at an effective price of $5.18 per share,
including reimbursing the Company in cash for the tax withholding amount paid by
the Company in connection with such net exercises as set forth in the Procedure
(the “Tax Withholding”). Provided Reilly completes the foregoing Procedure
steps, the Company agrees to reasonably cooperate with such rescission in
accordance with the Procedure, including promptly (not later than thirty (30)
calendar days after receipt of the reimbursement) returning to Reilly the Tax
Withholding amount that may be recovered by the Company as a credit or
adjustment against its other employee tax withholding obligations; and provided
the Tax Withholding amount is recovered in full, restore the shares to the
Option. Following the completion of the foregoing, the Option shall thereafter
be subject to Section 4(c) of the Transition Agreement and may be exercised at
the time described therein and in the Procedure. Reilly further agrees that he
will not Dispose of any share acquired


        

--------------------------------------------------------------------------------




upon a future exercise of the Option (each an “Option Share”) until (a) in the
case of a share acquired by payment of the exercise price under the Option in
cash, June 30, 2020, or (b) in the case of a share acquired by net exercise of
the Option, at least one year has elapsed following the acquisition thereof.
3.Other Shares; Minimum Holding Period. Reilly agrees that he will not Dispose
of any shares of Common Stock or other securities of the Company beneficially
owned (as such term is used in Rule 13d‑3 promulgated under the Exchange Act) by
him as of the Effective Date or issued upon exercise, issuance or settlement of
any such security (collectively, the “Other Compensatory Securities”) until
January 31, 2020; provided that he will not Dispose of any portion of securities
the vesting of which is or has been accelerated pursuant to the terms of the
Transition Agreement or any shares issued in respect of such accelerated portion
prior to July 31, 2020; provided, for the avoidance of doubt, that the
restrictions in this Section 3 shall not apply to the Publicly Acquired Shares
or the Option Shares, which shall instead be subject to the terms of Section 1
and Section 2, as applicable.
4.Certain Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:
(a)    “Change of Control” means any bona fide third party tender offer, merger,
consolidation or other similar transaction, in one transaction or a series of
related transactions, the result of which is that any “person” (as defined in
Section 13(d)(3) of the Exchange Act), or group of persons, other than the
Company, becomes the beneficial owner (as defined in Rules 13d‑3 and 13d‑5
promulgated under the Exchange Act) of 50% or more of total voting power of the
voting stock of the Company (or the surviving entity).
(b)    “Dispose” means to (i) offer, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, pledge (other than a pledge of Publicly
Acquired Shares in connection with a customary broker margin loan with a loan to
value ratio of not more than 50%), or otherwise transfer or dispose of, directly
or indirectly, any subject shares of Common Stock or other securities of the
Company or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, and, in each case, other than a Permitted
Transfer (as defined below).
(c)    “Immediate Family” means any spouse or domestic partner and any
relationship by blood, current or former marriage or adoption, not more remote
than first cousin.
(d)    “Permitted Transfer” means:
(i)    the transfer of shares of Common Stock (A) for bona fide estate planning
purposes, (B) upon death or by will, testamentary document or intestate
succession, (C) to an Immediate Family member of the undersigned or to any trust
for the direct or indirect benefit of the undersigned or one or more Immediate
Family members of the undersigned, or (D) if held by a trust, to a trustor,
trustee or beneficiary of the trust or to the estate of a trustor, trustee or
beneficiary of such trust; provided that in the case of any transfer or
distribution pursuant to this clause (i), each transferee or distributee shall
sign and deliver a binding written agreement reasonably satisfactory obligating
such transferee or distributee to comply with the restrictions applicable to
Reilly in Sections 1, 2 and 3 above (as applicable) with respect to such shares
so transferred or distributed;


2    

--------------------------------------------------------------------------------




(ii)    the transfer of shares of Common Stock or any security convertible into
or exercisable or exchangeable for Common Stock pursuant to a bona fide
third‑party tender offer, merger, consolidation or other similar transaction
that is approved by the Board of Directors of the Company, made to all holders
of Common Stock involving a Change of Control, provided that in the event that
the tender offer, merger, consolidation or other such transaction is not
completed, the undersigned’s Common Stock shall remain subject to the terms of
this Agreement; or
(iii)    the transfer or other disposition of shares of Common Stock or any
securities convertible into Common Stock to the Company upon a vesting or
settlement event of the Company’s securities or upon the exercise of options,
restricted stock units or warrants to purchase the Company’s securities on a
“cashless” or “net exercise” basis to the extent permitted by the instruments
representing such options or warrants (and any transfer or other disposition to
the Company necessary in respect of such amount of cash needed for the payment
of taxes, including estimated taxes, due as a result of such vesting or exercise
whether by means of a “net settlement” or otherwise) so long as such “cashless
exercise” or “net exercise” is effected solely by the surrender of outstanding
options, restricted stock units or warrants (or the Common Stock issuable upon
the exercise thereof) to the Company and the Company’s cancellation of all or a
portion thereof to pay the exercise price and/or withholding tax and remittance
obligations.
5.General Provisions. Reilly will provide to the Company documentation
reasonably satisfactory to the Company of his fulfillment of and compliance with
his obligations and restrictions in Sections 1, 2 and 3 above. Reilly further
agrees to promptly file with the Securities and Exchange Commission (the “SEC”)
a Form 4 detailing each acquisition or disposition of shares beneficially held
by him during the six (6) months following the end of his service with the
Company (i.e., through January 31, 2020) not later than the second business day
following each such transaction (and upon request provide to the Company such
additional information regarding such transactions as may reasonably be
requested by the Company). For the avoidance of doubt, (i) Reilly can conduct a
“cashless exercise” of the Option through a broker after June 30, 2020, in
accordance with the terms of the Option and the equity plan under which it was
granted, and (ii) the restrictions set forth in Sections 1, 2 and 3 shall not
apply to shares or other Company securities acquired by Reilly after the
Effective Date not described above (i.e., shares or securities other than
Publicly Acquired Shares, Option Shares or Other Compensatory Securities).
(a)    Titles and Subtitles; Interpretation. The titles and subtitles used in
this Agreement are for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made herein to
Sections, subsections or Exhibits, such reference shall be to a Section or
subsection of, or an Exhibit to this Agreement unless otherwise indicated. The
headings contained herein are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. The words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” Where a reference is made to a
contract, instrument or applicable law or regulation, such reference is to such
contract, instrument or applicable law or regulation as amended, modified or
supplemented, including (in the case of contracts or instruments) by waiver or
consent and (in the case of applicable law or regulation) by succession of
comparable successor applicable law or regulation, and references to all
attachments thereto and instruments incorporated therein. Unless the context of
this Agreement otherwise requires: (i) words of any gender include each other
gender and neutral forms of such words, (ii) words using the singular or plural
number also include the plural or singular number, respectively, (iii) the terms
“hereof,” “herein,” “hereto,” “hereunder” and derivative or similar words refer
to this entire Agreement, (iv) references to clauses without a cross‑reference
to a Section or subsection are references to clauses within the same Section or,
if more specific, subsection, (v) references to any person include the
successors and permitted transferees or assigns of that person, (vi) references
from or through any date shall mean, unless otherwise specified, from and
including or through and including, respectively, and (vii) the


3    

--------------------------------------------------------------------------------




phrases “provide to,” “made available” and “deliver to” and phrases of similar
import mean that a true, correct and complete paper or electronic copy of the
information or material referred to has been delivered to the party to whom such
information or material is to be provided. The symbol “$” refers to United
States Dollars. The word “extent” in the phrase “to the extent” means the degree
to which a subject or other thing extends and such phrase shall not mean simply
“if.” References to a Person are also to its permitted successors and assigns.
All references to “days” shall be to calendar days unless otherwise indicated as
a “business day” or “trading day.” Any action otherwise required to be taken on
a day that is not a business day shall instead be required to be taken on the
next succeeding business day, and if the last day of a time period is a
non‑business day, such period shall be deemed to end on the next succeeding
business day.
(b)    Arbitration. Reilly and the Company agree to submit to mandatory binding
arbitration, in Santa Clara County, California, before a single neutral
arbitrator, any and all claims arising out of or related to this Agreement, the
Transition Agreement, Reilly’s employment with the Company and the termination
thereof, the Publicly Acquired Shares, Option, Option Shares or Other
Compensatory Securities and any matters related to them and their exercise,
issuance or settlement, except that each party may, at its or his option, seek
injunctive relief in court related to the improper use, disclosure or
misappropriation of a party’s proprietary, confidential or trade secret
information. REILLY AND THE COMPANY HEREBY WAIVE ANY RIGHTS TO TRIAL BY JURY IN
REGARD TO SUCH CLAIMS. This agreement to arbitrate does not restrict Reilly’s
right to file administrative claims Reilly may bring before any government
agency where, as a matter of law, the parties may not restrict Reilly’s ability
to file such claims (including, but not limited to, the National Labor Relations
Board, the Equal Employment Opportunity Commission and the Department of Labor,
and the SEC). However, Reilly and the Company agree that, to the fullest extent
permitted by law, arbitration shall be the exclusive remedy for the subject
matter of such administrative claims. The arbitration shall be conducted through
the American Arbitration Association (the “AAA”), provided that, the arbitrator
shall have no authority to make any ruling or judgment that would confer any
rights with respect to the trade secrets, confidential and proprietary
information or other intellectual property of the Company upon Reilly or any
third party. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. The
arbitration will be conducted in accordance with the AAA employment arbitration
rules then in effect. The AAA rules may be found and reviewed at
http://www.adr.org. If Reilly is unable to access these rules, Reilly will be
provided with a hardcopy. The parties acknowledge that they are hereby waiving
any rights to trial by jury in any action, proceeding or counterclaim brought by
either of the parties against the other in connection with any matter whatsoever
arising out of or in any way connected with this Agreement.
(c)    Protected Rights. Reilly understands that nothing in this Agreement, the
Transition Agreement, the Release (as defined below) or the Transition Agreement
Release (as defined below), limits his ability to file a charge or complaint
with the Equal Employment Opportunity Commission, the National Labor Relations
Board, the Occupational Safety and Health Administration, the SEC or any other
federal, state or local government agency or commission (“Government Agencies”).
Reilly further understands that nothing in this Agreement, the Transition
Agreement, the Transition Agreement Release or the Release limits his ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement, the Transition Agreement, the Transition Agreement
Release and the Release do not limit Reilly’s right to receive an award for
information provided to any Government Agencies.
(d)    Complete and Voluntary Agreement. This Agreement, the Transition
Agreement, the Transition Agreement Release, the Release, the CIIA (as defined
in the Transition Agreement), the equity plans and equity agreements under which
the Equity Awards (as defined in the Transition Agreement) were


4    

--------------------------------------------------------------------------------




granted, in each case as modified in this Agreement or the Transition Agreement
constitute the entire agreement between Reilly and the Company with respect to
the subject matter hereof and, supersede all prior negotiations and agreements,
whether written or oral, relating to such subject matter (it being understood
that in the event of a conflict between this Agreement and any of such other
surviving agreements, the terms of this Agreement shall prevail; for the
avoidance of doubt, (i) Section 12 (Arbitration) of the Transition Agreement
shall be superseded and replaced with the provisions of Section 5(b) above and
(ii) Section 8 of the Transition Agreement Release shall be deemed superseded
and replaced with Section 8 of the Release). Reilly acknowledges that neither
the Company nor its agents or attorneys have made any promise, representation or
warranty whatsoever, either express or implied, written or oral, which is not
contained in this Agreement for the purpose of inducing Reilly to execute the
Agreement, and Reilly acknowledges that Reilly has executed this Agreement in
reliance only upon such promises, representations and warranties as are
contained herein, and is executing this Agreement voluntarily, free of any
duress or coercion.
(e)    Insider Trading. Reilly hereby acknowledges that he is aware that the
United States securities laws prohibit any person who has received from an
issuer material, nonpublic information from purchasing or selling securities of
such issuer or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities. Reilly further acknowledges and agrees that
he is subject to, and will abide by, the Company’s Insider Trading Policy,
including trading Blackout Periods (as defined therein) until the end of the
first Blackout Period that occurs following or is underway at the time he no
longer is providing services to the Company.
(f)    Enforcement; Attorneys’ Fees. Reilly and the Company agree and
acknowledge that the release attached as Exhibit B to the Transition Agreement
that Reilly executed and delivered to the Company on June 5, 2019 (the
“Transition Agreement Release”) is effective, has not been revoked and may no
longer be revoked. The parties agree that Reilly has satisfied his obligation to
deliver the Transition Agreement Release pursuant to the Transition Agreement.
The Company’s obligations under this Agreement, including but not limited to,
the completion of the rescission of the net exercised Option as set forth in
Section 2, are subject to Reilly’s execution of the release agreement attached
hereto as Exhibit A (the “Release”) on the Effective Date, which Release will be
effective and irrevocable upon Reilly’s signature thereof. If any action is
brought to enforce the terms of this Agreement, the prevailing Party will be
entitled to recover its reasonable attorneys’ fees, costs and expenses from the
other party, in addition to any other relief to which the prevailing Party may
be entitled. Time is of the essence in the performance by the Parties of each
and every obligation under this Agreement. The parties hereto have been
represented by counsel during the negotiation, preparation and execution of this
Agreement and the Release and, therefore, hereby waive, with respect to this
Agreement and the Release, the application of any applicable law or rule of
construction providing that ambiguities in an agreement or other document shall
be construed against the party drafting such agreement or document. The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s shares of Common Stock except in compliance with the restrictions
set for the in Sections 1, 2 and 3 above and this Section 5(e). For so long as
Reilly remains subject to a restriction on transfer hereunder (and for one year
thereafter), Reilly will provide to the Company, upon request, a certification
affirming his compliance therewith, in form reasonably satisfactory to the
Company (together with such supporting documentation as the Company may
reasonably request). In the event of breach by Reilly of any of his obligations
hereunder, under the Release, under the Transition Agreement or the Transition
Agreement Release, Reilly hereby acknowledges and agrees that, in addition to
any other remedy to which the Company is entitled at law or in equity, he shall
immediately forfeit any and all benefits received by him under this Agreement
and the Transition Agreement, and the Company shall be immediately relieved of
all obligations and restrictions hereunder and thereunder; and, in furtherance
thereof, Reilly hereby undertakes to promptly return to the Company any and all
shares of


5    

--------------------------------------------------------------------------------




Common Stock and Other Company Securities, the vesting of which was accelerated
pursuant to the Transition Agreement or otherwise and all cash severance
payments received pursuant to the Transition Agreement. Except as otherwise
provided herein, any and all remedies herein expressly conferred upon a party
hereto shall be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party hereto of any one remedy shall not preclude the exercise of any other
remedy and nothing herein shall be deemed a waiver by any party hereto of any
right to specific performance or injunctive relief. It is accordingly
acknowledged and agreed that monetary damages will be insufficient to remedy
breach hereof, that the non‑breaching party will suffer irreparable injury by
default or breach hereunder, and consequently the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof, this being in
addition to any other remedy to which they are entitled at law or in equity, and
the parties hereto hereby waive the requirement of any posting of a bond in
connection with the remedies described herein.
(g)    Assignment. Neither this Agreement nor any of the rights and obligations
under this Agreement may be assigned or delegated, in whole or in part, by
operation of law or otherwise by Reilly without the prior written consent of the
Company, and any such assignment without such prior written consent shall be
null and void; provided that this Agreement and Mr. Reilly’s rights and
obligations (collectively) may be transferred upon death or by will,
testamentary document or intestate succession in connection with the transfer of
the Publicly Acquired Shares, Option, Option Shares or Other Compensatory
Securities. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and assigns.
(h)    No Admission of Liability. This Agreement is not and shall not be
construed or contended by Reilly to be an admission or evidence of any
wrongdoing or liability on the part of the Company, its representatives, heirs,
executors, attorneys, agents, partners, officers, shareholders, directors,
employees, subsidiaries, affiliates, divisions, successors or assigns. This
Agreement shall be afforded the maximum protection allowable under Federal
Rule of Evidence 408 and/or any other state or federal provisions of similar
effect.
(i)    Severability. The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable.
(j)    Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non‑breaching or non‑defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence thereto, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.
(k)    Modification; Counterparts; Facsimile/PDF Signatures. It is expressly
agreed that this Agreement may not be altered, amended, modified, or otherwise
changed in any respect except by another written agreement that specifically
refers to this Agreement, executed by authorized representatives of each of the
parties to this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.


6    

--------------------------------------------------------------------------------




Execution of a facsimile or PDF copy shall have the same force and effect as
execution of an original, and a copy of a signature will be equally admissible
in any legal proceeding as if an original.
(l)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflict
of law principles that would result in the application of any law other than
such laws.
[Signature Page Follows]




7    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Share Acquisition and
Restriction Agreement on the respective dates set forth below:


REILLY
CLOUDERA, INC.
/s/ Thomas J. Reilly______________________
Thomas J. Reilly
/s/ David Middler_______________________ 
David Middler, 
Chief Legal Officer
July 31, 2019 
Date
July 31, 2019 
Date 

 
 







        

--------------------------------------------------------------------------------





Exhibit A
Release


In consideration of the benefits (the “Benefits”) provided and to be provided to
me by Cloudera, Inc., or any successor thereof (the “Company”) pursuant to the
Share Acquisition and Restriction Agreement with the Company dated on or about
July 31, 2019 (the “Agreement”) and the Transition Agreement (as defined in the
Agreement) in connection with the termination of my employment (under which I
will have renewed benefits as a result of the Agreement), I agree to the
following general release (the “Release”).
1.    On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Company, its
current, former and future parents, subsidiaries, affiliated companies, related
entities, employee benefit plans, and, in such capacities, their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, the “Company”) from any and all claims, causes of
action, and liabilities up through the date of my execution of the Release. The
claims subject to this release include, but are not limited to, those relating
to my employment with Company and/or any predecessor to Company, the termination
of such employment, the exercise of rights and any other matters in connection
with my Equity Awards (as defined in the Transition Agreement) prior to the date
hereof. All such claims (including related attorneys’ fees and costs) are barred
without regard to whether those claims are based on any alleged breach of a duty
arising in statute, contract, or tort. This expressly includes waiver and
release of any rights and claims arising under any and all laws, rules,
regulations, and ordinances, including, but not limited to: Title VII of the
Civil Rights Act of 1964; the Fair Labor Standards Act; the National Labor
Relations Act; the Family and Medical Leave Act; the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”); the Workers Adjustment and
Retraining Notification Act; the California Fair Employment and Housing Act (if
applicable); the provisions of the California Labor Code (if applicable); the
Equal Pay Act of 1963; and any similar law of any other state or governmental
entity. The parties agree to apply California law in interpreting the Release.
Accordingly, I further waive any rights under Section 1542 of the Civil Code of
the State of California or any similar state statute. Section 1542 states: “A
general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that if known to him or her would have materially affected his
or her settlement with the debtor or released party.” This Release does not
extend to, and has no effect upon, any benefits that have accrued or equity that
has vested, and to which I have become vested or otherwise entitled to, under
the Agreement, the Transition Agreement, any employee benefit plan, program or
policy sponsored or maintained by the Company, or to my right to indemnification
by the Company, including under the Indemnity Agreement, dated June 18, 2013
(the “Indemnity Agreement”), and continued coverage by the Company’s director’s
and officer’s insurance.
2.    In understanding the terms of the Release and my rights, I have been
advised to consult, and have consulted, with an attorney of my choice prior to
executing the Release. I understand that nothing in the Release shall prohibit
me from exercising legal rights that are, as a matter of law, not subject to
waiver such as: (a) my rights under applicable workers’ compensation laws;
(b) my right, if any, to seek unemployment benefits; (c) my right to indemnity
under California Labor Code Section 2802 or other applicable state‑law right to
indemnity; and (d) my right to file a charge or complaint with a government
agency such as but not limited to the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Department of Labor, the California
Department of Fair Employment and Housing, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local government agency or commission (“Government Agencies”). I
further understand that this Release and my Agreement do not limit my ability to
communicate with any Government Agencies or otherwise


1    



--------------------------------------------------------------------------------




participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Release and my Agreement does not limit my right to
receive an award for information provided to any Government Agencies. Moreover,
I will continue to be indemnified for my actions taken while employed by the
Company to the same extent as other former directors and officers of the Company
under the Company’s Certificate of Incorporation and Bylaws and the Indemnity
Agreement, and I will continue to be covered by the Company’s directors and
officers liability insurance policy as in effect from time to time to the same
extent as other former directors and officers of the Company, each subject to
the requirements of the laws of the State of Delaware. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be resolved through binding arbitration as set forth below, and the arbitration
provision set forth in the Agreement.
3.    I understand and agree that Company will not provide me with the Benefits
unless I execute the Release. I also understand that I have received or will
receive, regardless of the execution of the Release, all wages owed to me
together with any accrued but unused vacation pay, less applicable withholdings
and deductions, earned through my termination date.
4.    As part of my existing and continuing obligations to Company, I have
returned to Company all Company documents (and all copies thereof) and other
Company property that I have had in my possession at any time, including but not
limited to Company files, notes, drawings, records, business plans and
forecasts, financial information, specification, computer‑recorded information,
tangible property (including, but not limited to, computers, laptops, pagers,
etc.), credit cards, entry cards, identification badges and keys; and any
materials of any kind which contain or embody any proprietary or confidential
information of Company (and all reproductions thereof). I understand that, even
if I did not sign the Release, (x) I am still bound by any and all
confidential/proprietary/trade secret information, non‑disclosure and inventions
assignment agreement(s) signed by me in connection with my employment with
Company, or with a predecessor or successor of Company pursuant to the terms of
such agreement(s) and (y) I am still bound by the covenants of Section 6 of the
Transition Agreement.
5.    I represent and warrant that I am the sole owner of all claims relating to
my employment with Company and/or with any predecessor of Company, and that I
have not assigned or transferred any claims relating to my employment to any
other person or entity.
6.    I agree to keep the Benefits and the provisions of the Release
confidential and not to reveal its contents to anyone except my lawyer, my
spouse or other immediate family member, and/or my financial consultant, or as
required by legal process or applicable law unless and until they become
publicly available.
7.    I understand and agree that the Release shall not be construed at any time
as an admission of liability or wrongdoing by either Company or myself.
8.    I agree to submit to mandatory binding arbitration, in Santa Clara County,
California, before a single neutral arbitrator, any and all claims arising out
of or related to this Release and my employment with the Company and the
termination thereof, except that I may, at my option, seek injunctive relief in
court related to the improper use, disclosure or misappropriation of a party’s
proprietary, confidential or trade secret information. I HEREBY WAIVE ANY RIGHTS
TO TRIAL BY JURY IN REGARD TO SUCH CLAIMS. This agreement to arbitrate does not
restrict my right to file administrative claims I may bring before any
government agency where, as a matter of law, the parties may not restrict my
ability to file such claims (including, but not limited to, the National Labor
Relations Board, the Equal Employment Opportunity Commission and the Department
of Labor). However, I agree that, to the fullest extent permitted by law,
arbitration shall be the exclusive remedy for the subject matter of such
administrative claims. The arbitration


2    



--------------------------------------------------------------------------------




shall be conducted through the American Arbitration Association (the “AAA”),
provided that, the arbitrator shall have no authority to make any ruling or
judgment that would confer any rights with respect to the trade secrets,
confidential and proprietary information or other intellectual property of the
Company upon me or any third party. The arbitrator shall issue a written
decision that contains the essential findings and conclusions on which the
decision is based. The arbitration will be conducted in accordance with the AAA
employment arbitration rules then in effect. The AAA rules may be found and
reviewed at http://www.adr.org. If I am unable to access these rules, I will be
provided with a hardcopy. I acknowledge that I am hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Release.
9.    I agree that no one hurried me into executing the Release, and no one
coerced me into executing the Release. I understand that the Release shall not
become effective immediately when I sign and deliver the Release to Company (the
“Release Effective Date”). I understand that the Benefits are contingent upon
the effectiveness of this Release.
10.    In executing the Release, I acknowledge that I have not relied upon any
statement made by Company, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Furthermore, the Release contains our entire understanding regarding eligibility
for Benefits and supersedes any or all prior representation and agreement
regarding the subject matter of the Release. However, the Release does not
modify, amend or supersede written Company agreements that are consistent with
enforceable provisions of this Release such as my Agreement, Transition
Agreement, Transition Agreement Release (as defined in the Agreement)
proprietary information and invention assignment agreement, and any stock, stock
option and/or stock purchase agreements between Company and me. For the
avoidance of doubt, the Transition Agreement Release remains in effect and is
not modified, amended or superseded by this Release (except that pursuant to
Section 5(d) of the Agreement, Section 8 of the Transition Agreement Release is
superseded and replaced with Section 8 of this Release). Once effective and
enforceable, this agreement can only be changed by another written agreement
signed by me and an authorized representative of Company.
11.    Should any provision of the Release be determined by an arbitrator, court
of competent jurisdiction, or government agency to be wholly or partially
invalid or unenforceable, the legality, validity and enforceability of the
remaining parts, terms, or provisions are intended to remain in full force and
effect. Specifically, should a court, arbitrator, or agency conclude that a
particular claim may not be released as a matter of law, it is the intention of
the parties that the general release and the waiver of unknown claims above
shall otherwise remain effective to release any and all other claims. I
acknowledge that I have obtained sufficient information to intelligently
exercise my own judgment regarding the terms of the Release before executing the
Release.
12.    The Benefits provided and to be provided to me by the Company consist of
the benefits and payments in accordance with Section 2 of the Agreement.
[Signature Page to General Release Agreement Follows]






3    



--------------------------------------------------------------------------------






REILLY’S ACCEPTANCE OF RELEASE
BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT, AND HAVE CONSULTED, WITH AN ATTORNEY
BEFORE SIGNING IT, AND I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.
EFFECTIVE UPON EXECUTION BY EMPLOYEE AND THE COMPANY.


Date delivered to employee July 31, 2019.
Executed this 31st day of July 2019.


/s/ Thomas J. Reilly                
My Signature
Thomas J. Reilly                
Your Name (Please Print)






Agreed and Accepted:


Cloudera, Inc.




/s/ David Middler
By: David Middler
Date: July 31, 2019










[Signature Page to General Release Agreement]




        